 

oOo nN DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 1 of 35

Richard J. Reynolds (SBN 89911)

E-mail: rreynolds@bwslaw.com

Fabio R. Cabezas (SBN 131998)

E-mail: fcabezas@bwslaw.com

BURKE, WILLIAMS & SORENSEN, LLP
1851 East First Street, Suite 1550

Santa Ana, CA 92705-4067

Tel: 949.863.3363 Fax: 949.863.3350

Attorneys for Defendant
SPECIAL DEFAULT SERVICES, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

CECILIA MANGAOANG,
Plaintiff,
v.

SPECIAL DEFAULT SERVICES, INC.;
TRINITY FINANCIAL SERVICES, LLC;
NEWPORT BEACH HOLDINGS, LLC;
WILMINGTON TRUST, NA,
SUCCESSOR TRUSTEE TO CITIBANK,
N.A. AS TRUSTEE, FOR THE BENEFIT
OF REGISTERED HOLDERS OF
STRUCTURE ASSET MORTGAGE
INVESTMENTS II TRUST 2007-AR3,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-AR3,

Defendants.

 

 

 

 

Case No. 5:19-cv-03125-LHK

NOTICE OF MOTION AND MOTION TO
DISMISS COMPLAINT AGAINST
SPECIAL DEFAULT SERVICES, INC.
FOR FAILURE TO STATE A CLAIM
UPON WHICH RELIEF MAY BE
GRANTED; MEMORANDUM OF POINTS
AND AUTHORITIES IN SUPPORT
THEREOF

[Filed Concurrently with Request for
Judicial Notice]

[Fed. R. Civ. P. Rule 12 (b)(6)]

Date: October 24, 2019
Time: 1:30 p.m.
Judge: Hon. Virginia K. DeMarchi

Courtroom: 2

TO THE HONORABLE VIRGINIA K. DEMARCHI, UNITED STATES DISTRICT

JUDGE, AND TO PLAINTIFF CECILIA MANGAOANG (“PLAINTIFF”):

PLEASE TAKE NOTICE that on October 24, 2019, at 1:30 p.m., or as soon thereafter

as the matter may be heard, in Courtroom 2 on the 5"" Floor of the above entitled court, located at

the San Jose Courthouse, 280 South 1“ Street, San Jose, California 95113, SPECIAL DEFAULT

SERVICES, INC. (“SDS”) will and does hereby move this Court to dismiss the Complaint of

IRV #4825-8786-7804 v1

-|-

NOTICE OF MOTION AND MOTION TO DISMISS
COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

ID UH B WwW Bw

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
n SORGNSEN, LEP

ATTORNEYS AT Law
SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 2 of 35

Plaintiff with prejudice, for failure to state a claim upon which relief may be granted. This
Motion is made and based upon Rule 12(b)(6) of the Federal Rules of Civil Procedure:
Specifically and further, SDS moves to dismiss with prejudice the entire Complaint and
the following claims:
1, The entire Complaint is barred by the doctrine of judicial estoppel.
2. The entire Complaint is barred by res judicata.
3. The First, Third, Fourth, Fifth and Sixth Claims are barred by collateral estoppel.
4. The entire Complaint is barred by Plaintiffs violation of FRCP, Rules 8 and 9(b),

as to all the claims found in the Complaint as to SDS.

5. Plaintiffs First Claim for Quiet Title fails to state a claim upon which relief may
be granted.
6. Plaintiffs claim for damages found in First Claim for Quiet Title fails on grounds

of failure to state a claim upon which relief may be granted.

7. Plaintiff's Second Claim for "Fair Debt Collection Practices Act (15 USC § 1692
et seq.) (“FDCPA”) fails to state a claim upon which relief may be granted.

8. Plaintiff's Third Claim for Cancellation of Instrument(s) fails on grounds of failure
to state a claim upon which relief may be granted.

9. Plaintiffs claim for damages found in Third Claim for Cancellation of
Instrument(s) fails on grounds of failure to state a claim upon which relief may be granted.

10. Plaintiffs’ Fourth Claim for Wrongful Foreclosure fails on grounds of failure to
state a claim upon which relief may be granted.

11. Plaintiff's claim for damages found in Fourth Claim for Wrongful Foreclosure
fails on grounds of failure to state a claim upon which relief may be granted.

12. Plaintiff's Fifth Claim for Replevin fails on grounds of failure to state a claim
upon which relief may be granted.

13. Plaintiff's claim for damages found in Fifth Claim for Replevin on grounds of
failure to state a claim upon which relief may be granted.

IT]

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -2- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

|

-

“a DWN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 3 of 35

14. ‘Plaintiff's Sixth Claim for Defamation fails on grounds of failure to state a claim
upon which relief may be granted.

15. Plaintiff's claim for damages found in Sixth Claim for Defamation fails on
grounds of failure to state a claim upon which relief may be granted.

This Motion will be made and based upon this Notice, SDS’ Memorandum of Points and
Authorities submitted herewith, SDS’ Request for Judicial Notice in Support of this Motion,
which is concurrently filed under separate cover, the Notice of Motion and Motion to Dismiss of
Defendants Trinity Financial Services, LLC (“Trinity”) and Newport Beach Holdings, LLC
(“NBH”) (collectively, “Trinity Defendants”); their Memorandum of Points and Authorities and
their Request for Judicial Notice in support of their Motion to Dismiss and upon all pleadings,
papers and documents on file herein, together with those matters of which judicial notice has been

requested, and any oral argument which may be presented at the time of the hearing.

Dated: July 11, 2019 Burke, Williams & Sorensen, LLP

By: /s/ Fabio R. Cabezas
Richard J. Reynolds
Fabio R. Cabezas
Attorneys for Defendant
SPECIAL DEFAULT SERVICES, INC.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -3- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

wo N

“sa HD SN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 4 of 35

TABLE OF CONTENTS
Page
I, INTRODUCTION ooo cccccccseeseseesesneseseesessscsenseeseseesaessscsesevsesesssecsecssassseessussessssaseseeseeaens 1
II. BACKGROUND 0... ceccescssenseseseseeseescsensesesessesasseesaceacsaesavecsucnesscsesecsecessesaussesssceceevanenseas 2
A. Loan and Foreclosure Background .0.....ccccccesccssesessesssssssescacescseeseesesecsesecseeseseenesnes 2
B. Bankruptcy Case History ......ccccseccesscssesesecsscsssescsscseseeaecscseeecsesssecsessssecsecavaneasenes 3
1. In re: Cecilia Mangaoang, Voluntary Petition Under Chapter 13 of
the U.S. Bankruptcy Code filed on March 11, 2009, in the United
States Bankruptcy Court, Northern District, Case Number 09-51662
(“2009 Bankruptcy Case”)... ccccssccssersescsssscsesseeccsesesseesesesscesseessssssesesssees 3
2. In re: Cecilia Mangaoang, Voluntary Petition under Chapter 13 of
the U.S. Bankruptcy Code filed on December 8, 2016, in the United
States Bankruptcy Court, Northern District, Case Number 16-53447
(“2016 Bankruptcy Case”) .....ccccccscssssssscsssssesesssscsscserscsecscsscasensessecassassaees 4
3. In re: Cecilia Mangaoang, Voluntary Petition under Chapter 13 of
the U.S. Bankruptcy Code filed on January 31, 2017, in the United
States Bankruptcy Court, Northern District , Case no. 17-50208
(2017 Bankruptcy Case”). .....ccccssscsscsscssesscsessescssesenssssescesssessesessessesassanes 4
4, In re: Cecilia Mangaoang, Voluntary petition under Chapter 13 of
the U.S. Bankruptcy Code filed on October 4, 2018, in the United
States Bankruptcy Court, Northern District, case no. 18-52245
(“2018 Bankruptcy Case”) ......cceccssscsscescssescesccescsessesessesscsucsssessscescsssaeaees 5
5. Cecilia Mangaoang v. Special Default Services, Inc. et al., adv. case
no. 18-05062 in the United States Bankruptcy Court, Northern
District action (“2018 Adversary Case”), ....ccccccccessesesessscsssssscssssesseeeeses 5
C. State Civil Case History... ccccssccscessesscscescsescsecsecscsssscessscussecsssssscerssssesssavsseansasens 6
1. Trinity Financial Services, LLC v. Cecilia Mangaoang, Superior
Court of the State of California, County of Santa Clara, case
number 18CV339119 CUD Action”) ....ccccccccssescssssessssssssessssssscsesscessaseateas 6
II. LEGAL STANDARDS APPLICABLE TO A MOTION TO DISMISS
PURSUANT TO RULE 12(B)(6)....ccccccccsssssssscssesecsscsecssssscsssecssssssssecsussossvsussesscesseevaeaceas 6
A. General Pleading Requirement. ..........ccccccscsssessescsscscsecsesssseescescsscsesscsesesesesscneasens 6
B. Plaintiff's Complaint In Its Entirety Asserts Conclusions, Implausible
Statements, and Contradictory Statements Against SDS in Violation of the
Rules of Pleading oe eccecescescsseseesesscseseesecseecsscsescsessessssesseseessscsesevessessusessases 7
oF Construction of Exhibits Referred to in the Complaint or Attached to a
Rule 12(b)(6) Motion. ..... cc ceescssssssessssessesescsessesscseeesscsesesassesesacsesesscsecessuseseusansases 8
IV. THE ADV DISMISSAL IS RES JUDICATA BARRING THIS ACTION.........e eee 9
V. JUDICIAL ESTOPPEL BARS THIS ACTION .......cccccssssssssescesesessesessecsetnesesscsssssessesases 10

. NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -1- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC, FOR FAILURE TO STATE A CLAIM

 
 

oO SN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 5 of 35

TABLE OF CONTENTS
(continued)
Page

VI. THE UD JUDGMENT IS COLLATERAL ESTOPPEL OR RES JUDICATA

BARRING CLAIMS ARISING FROM THE FORECLOSURE AND THE

VALIDITY OF TITLE BEING GRANTED TO TRINITY. woe ccesecsseserstsssseesescesees 12
VII SDS’ CONDUCT WAS PRIVILEGED 00... cccsceeeceocerecseseessesevsansccsesoseeesaaauanenseeseseeenss 13
VII. SDS OWES NO DUTIES TO PLAINTIFF OTHER THAN THOSE STATED IN

THE SECOND DOT OR BY STATUTE 2.0.0... .ccccccccecccecececseseessevevsccaconesoeeeeseeeaanensaessessesens 14
IX. THE PRESUMPTION IS THE SALE WAS CONDUCTED REGULARLY AND

FAIRLY wieciccccccccsscccscesccccccesssssuseccssessstscscseceveusesestrsesentessscseucersanteseevacesscesaceeeseveevasseeseenens 16
Xx, PLAINTIFF HAS FAILED TO MAKE A VALID AND STRAIGHTFORWARD

OFFER OFTENDER NEGATING THE ABILITY TO CHALLENGE THE SALE...... 17
XI, PLAINTIFF HAS FAILED TO STATE A CLAIM FOR QUIET TITLE

AGAINST SDS wo. cccccecececcccccccsssssssssccsscnensccenssseseeeescecauansceceesesereceseesetentrerseseoseecesceaneuenenes 18
XII. PLAINTIFF HAS FAILED TO STATE CLAIM FOR CANCELLATION OF

INSTRUMENTS AND WRONGFUL FORECLOSURE AGAINST SDS... eee 19
XIII. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR REPLEVIN AGAINST

SDS viecccccecscssccsscecccccvesvssssesessssseeseecssusaceseceusessersntennessssseneaseeceeessenseesceessstneaeceseeesesecereveverae 20
XIV. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR DEFAMATION

AGAINST SDS 2... ciccccccccccccsssssecsscsccccsssesccsesstecseceeossussssseevecsrseecensusevseseeeesnssnsateesecstsnneresess 21
XV. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR VIOLATION OF THE

FDCPA AGAINST SDS woo cccccccccccccscscssecccccccececccssceseecevsnneececenssuceececeretestententesnrsnnenes 22
XVI. CONCLUSION woe ccicccccscceescssssceceececersessettestseeeeerersstacecesersstenseerersestentevsanansaneceseeeeers 24

. NOTICE OF MOTION AND MOTION TO DISMISS

IRV #4825-8786-7804 v1 -ii- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,

INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 6 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Page(s)
Federal Cases
Albrecht v. Lund,
845 F.2d 193 (Oth Cir. 1988)... cc cccscessesssecsssseccsseccssscssesssecssssssasseseseneeusesuscseessessuensssssessecsssaas 24
Allen v. City of Beverly Hills,
911 F.2d 367(9th Cir)... cece ccccsccscessecseseesecsessesssscscssscscssscscesssesenesesssseasecsseseusssavsssssssessansersens 24
Andrade v. Wachovia Morte., FSB,
2009 WL 1111182 (S.D. Call.) occ ccccccccssssecsssccssseseessnssessescsecssccssssessseecessesssssasesseseessseseseusensas 19
Ashcroft v. Iqbal,
556 U.S. 662 (2008) ...cccccccssccsesessecessccsseeessescsceusesssccsssssssussscausessscunecsenesscaseseasensuecesessceseevacs 6,7
Bank of America, N.A. v. Knight,
725 F.3d 815 (7th Cir, 2013)... cccccscccccscccsscesseecssssssesscssecssecsessessrecsseveusesceessessesseseesssavsussusesseenes 8
Bell Atlantic v. Twombly,
550 U.S. 544 (2007) oc cccccccccscsssecssecesesceseeesseecesssecessecssscsuscsssscsssessssceusecsuuccssuessecsnecesevensssasenss 6,7
Bissessur v. Indiana Univ. Bd. of Trustees,
581 F.3d 599 (7th Cir. 2009)... ccccsccscccssesssscsssccsscssssscsuscsussessessasevssessucesscersesuevssvasenseesevacease 8
Bushlow v. MTC Financial, Inc.,
2019 WL2295681 (9 CU.) ..ecececccsccssccssccsseesssenseseecsssessscsesuccsevssesssevsesssssesusessesessesusesssssseetsaraces 23
Caltex Plastics, Inc. v. Lockheed Martin Corporation,
824 F.3d 1156 (Oth Cir. 2016)... ccc cccccsccsscssecsnecsusssccssssssecsscsscsussscsevessessesccsessaessscascevsassssecerseres 7
Chaparro v. Carnival Corp.
693 F3d 1333 (11th Cir. 2012)... ccccccsesssccsscsscssscsccsessccsseecsesesssscessscasesscsasesssesssacsseavsavassseease 8
Cisneros v. Instant Capital Funding Group,
263 F.R.D. 595 (ED. Cal. 2009) ...cccccceccssecsecssecsssssssscsscsssssssecauseuseuseseseusesacsasaesscsacevecsesneenes 14
Dancy v. Aurora Loan Services, LLC
2011 WL 835787 (N.D. Call)....cccccccsccsscssccsessscesscssessecsecssssesscsscessssscsscseseescsscsusesavauseasecaseaeasers 12
Duenas v. Ocwen Loan Servicing Corp,
2014 WL 4627203 (E.D. Cal.) ...ccccccccccscsssscescccssccsecssecssssscssssssssasssasenasceaesesesenaecneevasessracsaatanes 18
Emrich v. Touche Ross & Co.,
846 F.2d 1190 (Oth Cir. 1988)... cccccceccssccssccssecsesccsscsnessscscsssscseecesscescenseceusvsasesevsevevanesseaseases 8
Fortaleza v. PNC Financial Services Group, Inc.,
642 F. Supp.2d 1012 (N.D. Cal. 2009) oo... cc ccccescccccescescssecscesssscsucseesscessersesacecaussnsessaceavaceecesens 21
. NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 vi - iii - COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,

INC. FOR FAILURE TO STATE A CLAIM

 
 

oO ~ on Ww -&

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 7 of 35

Hamilton v. State Farm Fire & Casualty Company

 

 

 

 

 

 

 

 

 

 

 

 

 

270 F.3d 778 (9th Cir.2001)....ccccceccccssccssssssescscsscssevsevsscseccsassesscsssesavsssscseecssesssesssscsssesseaeveseees 11
Ho v. ReconTrust Co., NA,

858 F.3d 568 (Oth Cir. 2016)... ccccccccscccssscsecssccsevsccsscssccsssessseessesssecsusesssussessssavesesusereserens 22, 23
Jacobson v. Balboa Arms Drive Trust #5402,

2011 WL 2784126 (S.D. Call.) .ccccccccccccssscssecssssssessessssecsreceeccssscsuscssesenscseuesssceseeuseussaseusenavensees 14
Kramer v. Federal Home Mortgage Loan Corporation,

2012 WL 13015002 (C.D. Cal. 2012)... ccccccccccsessesscsecssesssesecesesesesessssssersessesscsesacssecencnevnsens 12
Morris v. Morgan Stanley & Co.,

942 F.2d 648 (9th Cir, 1991)... ccceccssccessscessecssssssccsscvssecssssesseussseecesseesessasnssseseressacesssesseeeanes 10
Ngoc Nguyen v. Weils Fargo Bank, N.A.,

749 F.Supp.2d 1022 (N.D. Cal. 2010) v..ccccccccccccsscsssscsscsecsscsecesecssecsersecssscsesscsesetsssstsencessaeeeueas 17
Obduskey v. McCarthy & Holthus LLP,

139 S.Ct. 1029 (2019 woo icccccsssccsseccssssscesecccsccsssccsscssussescssseccsescessesesseeesascesevsesensossessauseesenes 23
Parks School of Business, Inc. v. Symington,

51 F.3d 1480 (9th Cir, 1995)... cccccccccsseecssecsscssevsecsecssceessssessesesssccssecessesessscsssesssevsesnevaseeaseenss 8
Razawi v. F.D.LC.,

2009 WL 2914120 (E.D. Cal.) ...ccccccecscescssessscsssesscsscsscssccsuscsssssseensecssssaescssssecssecsscserscsaseasenass 18
Reynoso vy. Paul Financial, LLC,

2009 WL 3833298 (N.D.Cal.)......cccccsccceseccscecssessecsccsesessssssesuuececsuscessevsceseneceatcasesesaseassaneeasensennee 17
Rieber v. One West Bank FSB,

2014 U.S. Dist. LEXIS 62682 (S.D. Cal. May 6, 2014) ....ccccscccesccsssscssessesssscsesscscseessesssseseeees 7
Rodriguez v. JP Morgan Chase & Co.,

809 F.Supp.2d 1291 (S.D. Cal. 2011) ..ccccccccccscssssesscssessesscsecsessssscsecssscssvcssescusasescescsevenesaseees 14
Russell v. Rolfs,

893 F.2d 1033 (Oth Cir.1990) 0... ccecssccessecssscsscsssssussssssesssccssccasscsecsereveaseveaeeacsaessasaeeaseesseeseaee 11
Schlegel v. Wells Fargo Bank, NA,

720 F.3d 1204 (9th Cir. 2013)... ccccccsccseesscssssscescescsssssccscssscecsseesessessceucuscssssssassesavsavecesevacenes 23
Shwarz v. United States,

234 F.3d 428 (Oth Cir. 2000)... cccccscesssscsssscseessecsscsscssessesssacesscsessessseauesessueussasssceussausnseseeaneeas 8
Stan Lee Media Inc. v. Lee,

2012 WL 4048871 (C.D. Cal.) .ccccccccccccsccsscsscsscssssscsessessecsecsscsecssccsscetsseeceecessecesessscesceseseseassass 9
Stewart v. US Bancorp,

297 F.3d 953 (9th Cir.2002)......ccccccsscsscessccssesscsscssessssecsessecsecatssasesssesecuceessccsscacessrscavesesenssenssens 9

. NOTICE OF MOTION AND MOTION TO DISMISS

IRV #4825-8786-7804 v1 -iv- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,

INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

Case 5:19-cv-03125-SVK Document 31 Filed.07/11/19 Page 8 of 35

Tahoe—Sierra Pres. Council, Inc. v. Tahoe Reg. Planning Agency,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

322 F.3d 1064 (9th Cir.2003)......cccccscsccssesssssscsscesseceesssescesscscesseussssssevssesssasesecsevscesaesescenssenseenaes 9
Thompson v. Illinois Dept. of Professional Regulation

300 F3d 750 (7th Cir. 2002).......cccescccsssssessecsessscsecsscsceescssssseeueusesssssesssssssssucsarcnevseceasveseeueeeecrens 8
Wheeler v. Premiere Credit of N. Am., LLC,

80 F. Supp. 3d 1108 (S.D. Cal. 2015) ccc cececcsccessesescssscsrecsecsusssesessevsvsessessvssssssnsseseereares 22
Wood v. Aegis Wholesale Corp.,

2009 WL 1948844 (E.D. Cal.) .o.cccccccccccsccsscsscsscsssccsscssssesesesssessecessussseesssesassseesaesacesaesesevauseasers 18

State Cases

Banc of America Leasing & Capital, LLC v. Three Arch Trustee Services, Inc.,

180 Cal. App.4th 1090 (2009)... ccccssssccsscsscsscsscscessesccsecssescessesaessussrcesereesanssesaevenseeasensersase 13
Biancalana v. T.D. Service Company,

56 Cal. 4th 807 (2013) wc ccccccscscssecsscssscssessessssssvseecssscseesseecsacesacecsesassaevsavneesevsiecaeeseratecsueesaees 16
Brown v. Busch,

152 Cal. App.2d 200 (1957) ..cccccccccccssecsscssesssscsscccssseusssccssscsscsucesevsrsessaeeaevasecceaseateesavssseresareraes 16
Citrus El Dorado, LLC v. Chicago Title Co.,

32 Cal. App.Sth 943 (2019)....cccccccccccccsscsscssscsscssscsscssescsecssescsaeevasessevsaesescareauseaeceusesevenseatess 15, 16
Diediker v. Peelle Financial Corp.

60 Cal. App.4th 288 (1997)... ccccccsscsseccsscscescescssssscesccsecseessevecsesesscesacansecsersevascasesesueaeeerenseenaes 14
Fleisher v. Continental Auxiliary Co.,

215 Cal App.2d 136-140 (1963) ccc cecccccsccscsecsssssssccsssssesseccssesssenscsevscescseenscneseeesevaeeeeeaeesenseears 15
Garretson v. Post,

156 Cal. App.4th 1508 (2007)......c:cccccccccsscsscsecscesesscvssceeccsaccsusssccsscaccsssscecessessecessaeaseresaueneeass 14
Guerin v. Kirst

33 Cal.2d. 402 (1949) voice iccecssscecssccccscevssecessecevecsucceseesssceserssucevsusestevensesssasesessesevssuvensuneses 20
Heritage Oaks Partners v. First American Title Ins. Co.

(2007) 155 Cal App.4th 339 wo.cccccccccccccsssscsscscccscsscsscssccssccasecsecsessecsassevsessesavseceessavarensesseeassarens 15
Kachlon v. Markowitz,

168 Cal. App.4th 316 (2008)... ccccccsccscescsscsscsecssssssscsseessevesseascescesevsssessesscsaessssaucaesusensensensens 14
Majd v. Bank of Am., N.A.

243 Cal. App.4th 1293 (2016)... ccccccccscscsscsessessccssssscssccsssesscseccsscssessesseussassessucsavseesevaceseeaeeaees 19

Miles v. Deutsche Bank National Trust Co.,
236 Cal. App.4th 394 (2015)... .ccccccccccscsscsscsscsscssesecessssusscesseesescsscuceesesceusaessusauesassussesesseaseneenses 17

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 vi -V- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 9 of 35

Moeller v. Lien,

 

 

25 Cal. App. 4th 822 (1994)... cceecessssssessecesseseesesscsecsessesescsenssesaeseeenseeesasersasresseeesenesaeaeerees 23
Monterey S.P. Partnership v. W.L. Bangham, Inc.

(1989) 49 Cal. 3d 454 ooo eeccssenesenessescsesseesecsseceaeeenseessssecseseesscseseasaesesesacaesecanaeeaneneeseneeeneees 15
Pro Value Properties, Inc. v. Quality Loan Service Corp.

(2009) 170 Cal. App.4th 579 viciccccsesesceessessseecsseseeeenesecenscesacsenscsesenesaceecseesseeeeseeeesseeees 14, 15
Shimpones v. Stickney,

219 Cal. 637 (1934) wove ccccsesccesssssesseesecsceecseeeeeessessesersesacesseecaesenesseseesacsacaceetaeeesaeeseaesseaeeeess 19
Thompson v. Ioane,

11 Cal.App.Sth 1180 (2017). cccecseeseesssseeesseseeecseesesesesssescessensevsseeseseseesaseeeeseeseaeeeeesecaeas 19

Federal Statutes

TS U.S.C, § 1692(€) voce ceecccccscsssenssscsssescsscensesesaeseesecaeeetseesesscsecssecesacsesasseaseasceataesateesaeeeeseseeseseeess 22
15 ULS.C. § 1692a(3) oeciscsccecsessesescseneesseseseeececseceveccsesseseesecessssesesesacsusessesesasessasensasereatsesasaesasans 22
TS ULS.C. § 1692a(5) occ ecseeseeseseseseneneeensenecsecstseceessesseseesessneesssssessesesasseseeasessesesseesaeecseeeneass 22
15 U.S.C. § 1692.86) cece ccesesesesseseeteesesseesesecsessessesessessesessssesssssacsssecsesseasseesesecaeseeaeeeaeenss 22, 23
15 U.S.C. §§ 1692-16920... ceeseeeeecesnseseeceeneesesesensssessesssenssecsecececseseseeesaeaeseseeaeseecsasevseseeeeess 22
15 U.S.C. § 1692¢ vice ee cecesenesessneceseenecneeseeasassessssasscsssesssseseeesssesessseseeseassesessssesassnseeesasacsesesens 22
15 U.S.C. § 1692866) ncecccccecesceesesesssesesensessaeecasecaseesaesescsnseesseesseseneseeesassesesesseseeesesssasereesasans 23

Civ. Code § 47 vicccccesccsesessescseseessesnssesesesnsnensnecsesesesesessesesessssseseassssesesceessasesseseseassesesesesenesenenseeses 13
Civ. Code § 2020.5 ooiceccccsssecsssseseseesenesssssesesseesesesecesseseseseesvsesscsssesescsesseessaeseseaesseessesseseeeseneesees 18
Civ. Code §§ 2920-2944.5 ooo cccsescessessneetsnseecseeecssssesesessesssessssesssssessssessanecaessseecsecesacseneseseensatees 13
Civ. Code § 2924 vececcecssesenesseesestencnenssesssesessusssesesesesecsesssesesesssesessesssasesscsssescesseasscsees 16, 20, 21
Civ. Code § 2924 (a)(1) vceccscscsesessseseeneessessssssesseseessesessnsssssssssseseseececeassesssesesssesasssssansseeesevess 23
Civ. Code § 2924(C) ..ceceeeecsccsessessssssessssssssessssessseescsesecsesecsenevscssacscsesesessssesseassuesessessesecstsneneasscscess 16
Civ. Code § 2924 (d) oie cccescseseesssenesensssseseesnecseessseesesesessesasscsesessassesessessseseeaseeasassececscsesevasesseatass 13
Code Civ. Proc. § 764.030 oo ccsecsessssceterseneeseeecsesessessessessessesescecseenenesseseseceesesesesseseaesesecaeaserenees 18

. NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 - VI - COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 10 of 35

Other Authorities
FRCP, Rule 9(b) occ cece ceescseessesesenenesssessneesssesessesesesesssavsssesescseseesvavsesesesessesesassesssesassusenensas 20, 21
FRCP, Rule 12()(6) occ scseseneeeseeseetscsesessesesecscsuscsesssssesssesecsesesesecsesesaaesesavsvsceesesnsssesssees 6, 8
ERCP, Rule 8 oo. eecccccescsssssssssessecsecssesssccscesseusssesssscsuvsnsessvasesesssvasenaesassesaseseesuuersnseeuscaevsceaevanes 7,20
FRCP, Rule 8(€) 0... cccccscssscsesessseseeeeeseseeessesecsesesevessesusssesavassssessassssesasacsesesseaesnsesesenstecsssaeeeeeeneenes 7
FRCP, Rule O(b) ssssssscstnsnannatensananeseutee seeeceseneesessessesesseesneesesenaseneesnesserateneseasenenaeres 8
FRCP, Rule 41(D).....cccccccsesssssseseneseseseaceeseesesssnsessesssssuescsesescseseacseacanacsesesesesavecasanscsescetsenseseseaned 2,9

. NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 - Vll - COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
SORENSEN, LLP

ATTORNEYS AT LAW
SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 11 of 35

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

The Complaint is a sham. It consists of claims of quiet title, violation of FDCPA,
cancellation of instruments, wrongful foreclosure, replevin, and defamation. Plaintiff's intent is to
harass defendants for the foreclosure of the subject real property and because she was evicted
from the property after an unlawful detainer judgment. Plaintiff is a serial bankruptcy filer, who
abused the bankruptcy court to delay foreclosure and to file a specious adversary complaint.

Plaintiff's complaint is patently false and implausible. She literally contends that each
and every act committed and document drafted, signed, and/or recorded from loan origination to
when the trustee’s deed upon sale was recorded was marked by fraud, falseness, or some material
error. That is not possible and as such, the complaint provides no notice of the claims asserted
sufficient for SDS to defend against them.

The complaint is marked by consistencies. In one breadth, Plaintiff claims defects with
the subject deed of trust and loan, including but not limited to, its assignment. In the next
breadth, she claims to have submitted a loan modification application with the intent of wanting a
loan modification. In one breadth, she claims the deed of trust and note are void or voidable, and
in other breadths, she claims she had the ability to tender when the foreclosure sale took place and
later she pleads that she satisfied the debt. Plaintiff’s complaint is replete with conclusions
unsupported by sufficient facts against SDS, and facts are required when suit is brought against a
foreclosure trustee like SDS which is afforded a number of statutory protections and immunities,
as discussed below.

Plaintiff's complaint is blatantly inconsistent with her bankruptcy filings in 2017 and 2018
giving rise to the defense of judicial estoppel. In those filings, Plaintiff states she has no claims,
demands, or lawsuits as to third parties. Plaintiff identifies her first and second deeds of trust as
secured claims on the Property, and that the deeds of trust are undisputed [contrary to her
pleading]. Plaintiff filed a motion re: valuation of residence (“Motion to Value”) on May 1, 2017
in one of her bankruptcies. In the Motion to Value, Plaintiffs declaration admits to first and
second deeds of trust secured loans with balances owing.

NOTICE OF MOTION AND MOTION TO DISMISS

IRV #4825-8786-7804 v1 -l- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

oO SN DB A BP Wb

\O

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 12 of 35

The defense of res judicata is also availing to SDS because a bankruptcy court earlier
dismissed Plaintiffs adversary pleadings consisting of essentially identical claims and facts
pursuant to Federal Rules of Civil Procedure (“FRCP”), Rule 41(b), which is adjudication on the
merits. The defense of res judicata or collateral estoppel is also availing to SDS on the basis of
Trinity’s unlawful detainer judgment following its purchase of the real property at the foreclosure
auction with winning credit bid.

The court is respectfully requested to dismiss this case as to SDS to avoid any further

prejudice to SDS.

I. BACKGROUND

A. Loan and Foreclosure Background

A deed of trust was recorded with the Santa Clara County Recorder on January 18, 2007
(“First DOT”). See, Ex. 1 to the Request for Judicial Notice of Trinity Financial Services, LLC
(“Trinity”) (‘Trinity RIN”) filed June 26, 2019 in this case. In the First DOT, the borrower is the
Plaintiff, the lender is Aidan West Financial Group (“Aidan”), and the beneficiary and nominee
of the lender and lender’s successors and assigns is Mortgage Electronic Registration Systems,
Inc. ““MERS”). The First DOT refers to a loan note secured in the sum of $524,000.00. The
collateral for the note is that certain real property commonly known as 2901 Capewood Lane, San
Jose, CA 95132 (the “Property”).

A deed of trust was recorded with the Santa Clara County Recorder on January 18, 2007
(“Second DOT”). See, Ex. “2” to the Trinity RIN. The borrower is the Plaintiff, the lender is
Aidan, and the beneficiary and nominee of the lender and lender’s successors and assigns is
MERS. The Second DOT refers to a loan note secured in the sum of $131,000.00. The collateral
for the note is the Property.

A corporate assignment of deed of trust was recorded with the Santa Clara County
Recorder on December 17, 2015 (“First Assignment”). See, Ex “3” of the Trinity RIN. The First
Assignment assigns the Second DOT from Aidan to Newport Beach Holdings, LLC (“NBH”).
///

///

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -2- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

a

sa NWN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 13 of 35

A corporate assignment of deed of trust was recorded with the Santa Clara County
Recorder on September 12, 2018 (“Second Assignment”). See, Ex. “4” of the Trinity RJN. The
Second Assignment assigns the Second DOT from NBH to Trinity. .

A Substitution of trustee (“Substitution”) was recorded with the Santa Clara County
Recorder on September 9, 2016 (““SOT). See, Ex. “5” of the Trinity RJN. The Substitution
substitutes SDS as foreclosure trustee as to the Second DOT.

A notice of default and election to sell under deed of trust (“SNOD”) was recorded with the
Santa Clara County Recorder on September 9, 2016 (“NOD”). See, Ex. “6” of the Trinity RJN.
The NOD reflects that Plaintiff had been in default on the note secured by the Second DOT since
July 1, 2008. In contrast to what Plaintiff argues, the NOD had no legal expiration date by law
when it was recorded.

A notice of trustee’s sale of the Property was recorded with the Santa Clara County
Recorder on January 6, 2017, as instrument number 23552011 (“NOTS1). See, Ex. “7” of the
Trinity RJN. The sale date was February 1, 2017.

A notice of trustee’s sale of the Property was recorded with the Santa Clara County
Recorder on September 6, 2018 (““NOTS2”). See, Ex. “8” of the Trinity RJN. The date set for
sale was October 5, 2018.

A trustee’s deed upon sale recorded with the Santa Clara County Recorder on
November 15, 2018 (““TDUS”). See, Ex. “9” of the Trinity RJN. The TDUS reflects the public
auction sale was November 5, 2018, and the winning bidder was Trinity with its credit bid of
$300,408.97.

B. Bankruptcy Case History

1. In re: Cecilia Mangaoang, Voluntary Petition Under Chapter 13 of the U.S.
Bankruptcy Code filed on March 11, 2009, in the United States Bankruptcy

Court, Northern District, Case Number 09-51662 (“2009 Bankruptcy
Case”)

Plaintiff filed a voluntary chapter 13 petition in the “2009 Bankruptcy Case. See,
Ex. “10” of the Trinity RJN. Contrary to Plaintiffs “present” posture of the lack of valid loans

and DOTS, Plaintiff’s Schedule A of her voluntary petition reflects the Property securing two

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -3- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 14 of 35

loans. The Bankruptcy Court filed an order and notice of dismissal entered on March 31, 2009,
in the 2009 Bankruptcy Case. See, Ex. “11” of the Trinity RJN.
2. In re: Cecilia Mangaoang, Voluntary Petition under Chapter 13 of the U.S.
Bankruptcy Code filed on December 8, 2016, in the United States

Bankruptcy Court, Northern District, Case Number 16-53447 (“2016
Bankruptcy Case”)

Plaintiff filed a voluntary chapter 13 petition in the 2016 Bankruptcy Case. See, Ex. “12”
of the Trinity RJN. The petition misrepresents the last time Plaintiff filed a bankruptcy. The
Bankruptcy Court filed an order and notice of dismissal entered on December 23, 2016. See,

Ex. “13” of the Trinity RJN.
3. In re: Cecilia Mangaoang, Voluntary Petition under Chapter 13 of the U.S.
Bankruptcy Code filed on January 31, 2017, in the United States

Bankruptcy Court, Northern District , Case no. 17-50208 (“2017
Bankruptcy Case’).

Plaintiff filed a chapter 13 voluntary petition in the 2017 Bankruptcy Case.’ See, a copy
of which is attached as Exhibit “14” of the Trinity RJN. The petition misrepresents the last time
Plaintiff filed a bankruptcy. The petition reflects the Property is not Plaintiff's primary
residence. In her petition in response to question 33 of Schedule A/B Property, Plaintiff states
she has no claims, demands, or lawsuits as to third parties. In Schedule D of the petition,
Plaintiff identifies First and Second DOTs as secured claims on the Property, and that the DOTs
are undisputed.’ Plaintiff filed a motion re: valuation of residence (“Motion to Value”) on
May 1, 2017. See, Ex. “16” to the Trinity RJN. In the Motion to Value, Plaintiff's declaration
admits to the First DOT and Second DOT securing loans with balances owing as of the date of
the filing. The Bankruptcy Court filed an order and notice of dismissal entered on May 31, 2018.
See, Ex. “17” to the Trinity RJN.

///

 

' Plaintiff obviously had notice of the sale date of February 1, 2017 having filed the 2017
Bankruptcy Case on January 31, 2017.

* The lack of any dispute is further shown by Plaintiff's lack of contest of the proof of claim
related to the Second DOT filed by NBH on or about March 3, 2017. See, Ex. “15” to the Trinity
RJN.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 ~4- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 15 of 35

4. In re: Cecilia Mangaoang, Voluntary petition under Chapter 13 of the U.S.
Bankruptcy Code filed on October 4, 2018, in the United States
Bankruptcy Court, Northern District, case no. 18-52245 (“2018 Bankruptcy
Case’’)

Plaintiff filed a voluntary petition in the 2018 Bankruptcy Case. See, Ex. “18” of the
Trinity RIN. In her petition in response to question 33 of Schedule A/B Property, Plaintiff states
she has no claims, demands, or lawsuits as to third parties. In Schedule D of the petition,
Plaintiff identifies the first and second loan notes as secured claims on the Property, and that the
two loans are undisputed. The Bankruptcy Court filed an order and notice of dismissal entered
on March 25, 2019. See, Ex. “19” to the Trinity RJN.

5. Cecilia Mangaoang v. Special Default Services, Inc. et al., adv. case no.

18-05062 in the United States Bankruptcy Court, Northern District action
(2018 Adversary Case”).

Plaintiff filed an adversary amended complaint (“AMC”) on December 7, 2018 in the
2018 Adversary Case. See, RJN, Ex. “20”. Just like in the instant action, AMC pleads quiet title,
violation of FDCPA, cancellation of instruments, and wrongful foreclosure against the same
parties as in the instant suit, and the fact allegations are essentially the same. The defendants
filed their answers to the AMC on June 17, 2019. See, Exs. “21” and “22” of the Trinity RJN and
RJN, Ex. “27”.

On February 11, 2019 Plaintiff filed a motion for leave to file the second amended
complaint (“SAC”) in the 2018 Adversary Case attaching the proposed SAC. See, Ex. “23” of
the Trinity RJN. The SAC is essentially identical to the instant complaint in this case.
Importantly, while trying to negate the existence of first and second DOTs and attendant secured
loans, Plaintiff at the same time acknowledges their existence and in particular the validity of the
First DOT and attendant loan. Ex. “23” of the Trinity RIN, pp. 5 of 21- 7 of 21, 24 of 27-25 of
27.

The Bankruptcy Court filed an order to show cause on March 18, 2019 in the 2018
Adversary Case. See, Ex. “24” of the Trinity RJN. Defendants SDS, NBH and TFS’ response in

 

> Plaintiff obviously had notice of the sale date of October 5, 2018 since the 2018 Bankruptcy
Case was filed October 4, 2018. Thus, there is no prejudice to Plaintiff that she was not warned
that a foreclosure sale was going to take place swiftly in the future.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -5- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

BS

sa DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 16 of 35

support of order to show cause was filed on March 26, 2019. See, Ex. “25” of the Trinity RJN.
Defendants SDS, NBH and TFS’ response in support of order to show cause was filed on March
26, 2019. See, Ex. “25” of the Trinity RJN. The Bankruptcy Court filed a dismissal entered on
April 23, 2019 (“Adv. Dismissal”). See, Ex. “26” of the Trinity RJN.

C. State Civil Case History
1. Trinity Financial Services, LLC v. Cecilia Mangaoang, Superior Court of

the State of California, County of Santa Clara, case number 18CV339119
(“UD Action”)

Trinity filed an unlawful detainer complaint in the UD Action. On March 14, 2019,
judgment (“UD Judgment”) was entered in the UD Action in favor of Trinity and against
Plaintiff. See, RJN, Ex. “28”. Plaintiff acknowledges the UD Action, and that she and her family
evicted from the Property on May 21, 2019. Complaint, §/4.

ll. LEGAL STANDARDS APPLICABLE TO A MOTION TO DISMISS PURSUANT
TO RULE 12(B)(6)

A. General Pleading Requirements.

A motion to dismiss is proper under Fed. R. Civ. P. (“FRCP”), Rule 12(b)(6) where the
pleadings fail to state a claim upon which relief can be granted. Dismissal under FRCP, 12(b)(6)
for failure to state a claim is proper only if the pleadings fail to allege enough facts so as to
demonstrate a ‘plausible entitlement to relief.’ Bell Atlantic v. Twombly, 550 U.S. 544, 553-558
(2007). While a complaint attacked by an FRCP, Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiffs obligation to provide the “grounds” of his “entitle[ment]
to relief” requires more than labels and conclusions; a formulaic recitation of the elements of a
cause of action will not do. Factual allegations must be enough to raise a right to relief above the
speculative level on the assumption that all the allegations in the complaint are true (even if
doubtful in fact). Id. Only a complaint that states a plausible claim for relief survives a motion to
dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1950 (2008) citing Bell Atlantic v.
Twombly, 550 U.S. 544, 556 (2007).

///
///

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -6- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

&

“I AN Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 17 of 35

B. Plaintiff's Complaint In Its Entirety Asserts Conclusions, implausible
Statements, and Contradictory Statements Against SDS in Violation of the

Rules of Pleading
SDS incorporates herein all of the arguments made by Trinity and NBH in their motion to

dismiss (“Trinity Motion”), Section VI, p 10, Ins. 7-28- p. 11, Ins. 1-3. RJN, Ex. 31

With respect to pleading a complaint, FRCP, Rule 8(a) states:
“(a) Claim for Relief. A pleading that states a claim for relief must contain:

(1) a short and plain statement of the grounds for the court's jurisdiction, unless the
court already has jurisdiction and the claim needs no new jurisdictional support;

(2) a short and plain statement of the claim showing that the pleader is entitled to
relief; and

(3) a demand for the relief sought, which may include relief in the alternative or
different types of relief.”

When allegations are contradictory and inherently implausible, such claims violate Rule 8,
Twombly, and Iqbal. See, Rieber v. One West Bank FSB, 2014 U.S. Dist. LEXIS 62682 at *8
(S.D. Cal. May 6, 2014) (“Plaintiff's Complaint pleads contradictory facts that fail to provide fair
notice to Defendants regarding the basis of the FDCPA claimf[, and]...keeps Plaintiff's FDCPA
claim from meeting Rule 8’s requirement of a short and plain statement of the claim showing that
the pleader is entitled to relief rising above a speculative level.”) (Internal quotations omitted). In
the instant case, Plaintiff claims the notes secured by the First and Second DOT are invalid and
all recorded documents are false and not mailed. In the same pleading, she asserts she submitted

a loan modification application with respect to the loan secured by the Second DOT.

““’,. the complaint “must [provide] sufficient allegations of underlying facts to give
fair notice and to enable the opposing party to defend itself effectively.” Starr v.
Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Furthermore, the underlying factual
allegations must “plausibly suggest an entitlement to relief.” Id.” Caltex Plastics
Inc. v. Lockheed Martin Corporation, 824 F.3d 1156, 1159 cm Cir. 2016).

 

Plaintiff pleads sham conclusions of falsity regarding all documents recorded, prepared,
and/or served or posted by SDS. Plaintiff pleads no facts as to how she came to her conclusions
of falsity with respect to all documents prepared, recorded, and/or served, mailed, or posted.
Plaintiff's Compliant is also a sham in asserting “conclusions” without pleading underlying facts

that SDS had notice or knowledge of the loan’s origination, the loan assignments, and the

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -7- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 18 of 35

servicing of the loan, as well as the entirety of SDS’ non-judicial foreclosure procedure being
conducted defectively.* Indeed, Plaintiff's pleading as drafted provides no notice and does not
allow SDS the means to effectively defend if Plaintiff is allowed to plead her conclusions. See,
Bissessur v. Indiana Univ. Bd. of Trustees, 581 F.3d 599, 603 (7° Cir. 2009) [“[{Twombly/Iqbal]
“teaches that a defendant should not be forced to undergo costly discovery unless the complaint
contains enough detail ... to indicate that the plaintiff has a substantial case.”]; See also, Chaparro
v. Carnival Corp. 693 F3d 1333, 1337 (11th Cir. 2012) [‘af allegations are indeed more
conclusory than factual, then the court does not have to assume their truth”].

Another defect in the pleading is “lumping” the conduct of all Defendants together when
SDS is only a foreclosure trustee. See, Bank of America, N.A. v. Knight, 725 F.3d 815, 818 (7

Cir. 2013) [complaint based on a theory of collective responsibility must be dismissed].

C. Construction of Exhibits Referred to in the Complaint or Attached to a Rule

12(b)(6) Motion.

“The court need not accept as true... allegations that contradict facts that may be judicially
noticed by the court, and may consider documents that are in the complaint whose authenticity no
party questions.” Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000) (citations omitted).

“[{E]xhibits attached to the complaint, as well as matters of public record may be
considered in determining whether dismissal was proper without converting the motion to one for
summary judgment. Parks School of Business, Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir.
1995).° “[W]hen a written instrument contradicts allegations in a complaint to which it is
attached, the exhibit trumps the allegations.” Thompson v. Illinois Dept. of Professional

Regulation 300 F3d 750, 754 (7th Cir. 2002).

 

* Plaintiff asserts that SDS recorded false documents and never served or mailed documents to
her despite SDS’ representations in the TDUS that it had. This is the pleading indirectly of a
“fraud” count requiring a higher standard of pleading. See, FRCP, Rule 9(b) [“In alleging fraud
or mistake, a party must state with particularity the circumstances constituting fraud or mistake.
Malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.”]
Plaintiff's conclusions pleaded as to SDS are inadequate.

> The court may also take judicial notice of documents that are “a matter of general public
record.” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1198 (9th Cir. 1988). The foregoing
exhibits again make it abundantly clear that SDS is merely a foreclosure trustee.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -8- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 19 of 35

IV. THE ADV. DISMISSAL IS RES JUDICATA BARRING THIS ACTION

SDS incorporates herein the arguments found in Trinity’s Motion as to the res judicata
bar. See, p. 7, Ins. 11 -28, p. 8, Ins. 1-28, p. 9, Ins. 1-28, p. 10, Ins. 1-5.

Res judicata bars lawsuits based on any claims that were raised or could have been raised’
in a prior action. See, Stewart v. US Bancorp, 297 F.3d 953, 956 (9th Cir.2002)

“Res judicata applies to bar a suit where there is “(1) an identity of claims; (2) a final
judgment on the merits; and (3) identity or privity between parties.” Stewart, 297 F.3d at
956 (internal citation omitted).” Stan Lee Media Inc. v. Lee, 2012 WL 4048871 *2 (C.D. Cal.).

With respect to explaining an identity of claims, the District Court in Stan Lee Media Inc.

v. Lee, 2012 WL 4048871 *2 stated:

“Four criteria, which are not applied mechanistically, determine whether there is
an identity of claims: “(1) whether the two suits arise out of the same transactional
nucleus of facts; (2) whether rights or interests established in the prior judgment
would be destroyed or impaired by prosecution of the second action; (3) whether
the two suits involve infringement of the same right; and (4) whether substantially
the same evidence is presented in the two actions.” Mpoyo v. Litton Electro—
Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). Moreover, “[nJewly articulated
claims based on the same nucleus of facts may still be subject to a res judicata
finding if the claims could have been brought in the earlier action.” Tahoe—Sierra
Pres. Council, Inc. v. Tahoe Reg. Planning Agency, 322 F.3d 1064, 1078 (9th
Cir.2003).”

The amended and second amended adversary complaints in the 2018 Adversary Case
plead a wrongful foreclosure style case against SDS. See, Trinity RJN, Exs. 20, 23. Based on the
“same nucleus of facts” found herein in the instant action, the amended adversary complaint
pleads the same claims for quiet title, violation of FDCPA, cancellation of instruments, and
wrongful foreclosure. The second amended adversary complaint has almost identical facts as the
instant action and the same claims except also having claims of avoidance of wholly unsecured
claim and negligence [against her bankruptcy lawyer]. Hence, the instant complaint and the ones
in the 2018 Adversary Case plead the same case with very minor variation against SDS. SDS
prevailed in the 2018 Adversary Case. SDS is spending its resources to litigate again the same
case to its detriment or prejudice since it prevailed in the 2018 Adversary Case.

In the 2018 Adversary Case, there was a final judgment on the merits. In this regard,

FRCP, Rule 41(b) states:

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -9- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

a

a DBD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 20 of 35

“(b) Involuntary Dismissal; Effect. Ifthe plaintiff fails to prosecute or to
comply with these rules or a court order, a defendant may move to dismiss the
action or any claim against it. Unless the dismissal order states otherwise, a
dismissal under this subdivision (b) and any dismissal not under this rule--except
one for lack of jurisdiction, improper venue, or failure to join a party under Rule
19--operates as an adjudication on the merits.” See also, Stewart v. US Bancorp,
297 F.3d at 956.

A dismissal based on the granting of a motion for failure to prosecute can be adjudication
on the merits. See, Morris v. Morgan Stanley & Co., 942 F.2d 648, 651 ( Cir. 1991) [“[T]he
failure to prosecute diligently is sufficient by itself to justify a dismissal, even in the absence of a
showing of actual prejudice to the defendant from the failure.” ]

On March 19, 2019, the Bankruptcy Court in the 2018 Adversary Case filed an Order to
Show Cause for failure to prosecute presenting a long list of remarks including that Plaintiff
failed to appear at hearings and conferences and failed to take actions required by the Court. On
April 22, 2019, the Court ordered the matter dismissed. Dismissal was justified.

Privity is established since SDS is a defendant on all claims in the instant action and

almost all claims in Plaintiffs 2018 Adversary Case.

“Privity “is a legal conclusion designating a person so identified in interest with a
party to former litigation that he represents precisely the same right in respect to
the subject matter involved.” F.T.C. v. Garvey, 383 F.3d 891, 897 (9th Cir.
2004)(internal quotation marks omitted)... At its core, “privity exists between two
parties who adequately represent the same legal interests.’...” Stan Lee Media
Inc. v. Lee, 2012 WL 4048871 *2 (C.D. Cal.)

Thus, since all elements are met, res judicata applies.
V. JUDICIAL ESTOPPEL BARS THIS ACTION

SDS incorporates herein the arguments in Trinity’s Motion as to the judicial estoppel bar.
See, p. 5, Ins. 13 -27, p. 6, Ins. 1-28, p. 7, Ins. 1-10.

The bankruptcy filings in the 2017 Bankruptcy Case and 2018 Bankruptcy Case have
Plaintiff's admissions of the First and Second DOTs as secured claims on the Property, that the
DOTs are undisputed, and that the First and Second DOTs secure loans with balances owing.

Further, the Plaintiff admits in her 2017 Bankruptcy Case and 2018 Bankruptcy Case having no

 

claims against SDS as least through at least October, 2018. In the instant case, Plaintiff takes

///

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -10- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

“ao NSN HO A

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 21 of 35

positions to the contrary against SDS. As such, SDS requests that the Court apply the doctrine of
judicial estoppel to not permit Plaintiff to litigate issues contrary to its admissions.

“Judicial estoppel is an equitable doctrine that precludes a party from gaining an
advantage by asserting one position, then later seeking an advantage by taking a clearly
inconsistent position.” Hamilton v. State Farm Fire & Casualty Company 270 F.3d 778, 782 (9th
Cir.2001) The Court in Hamilton granted a motion for summary judgment in favor of the
defendant based, on the plaintiff's (debtor's) failure to schedule plaintiffs claims in bankruptcy

stating as follows:

“In the bankruptcy context, a party is judicially estopped from asserting a cause of
action not raised in a reorganization plan or otherwise mentioned in the debtor’s
schedules or disclosure statements. Hay v. First Interstate Bank of Kalispell, N.A.,
978 F.2d 555, 557 (9th Cir. 1992) (failure to give notice of a potential cause of
action in bankruptcy schedules and Disclosure Statements estops the debtor from
prosecuting that cause of action); In re Coastal Plains, 179 F.3d 197, 208 (Sth Cir.
1999), cert. denied, 528,117, S.Ct. 936, 145 L.Ed.2d 814 (2000) (holding that a
debtor is barred from bringing claims not disclosed in its bankruptcy schedules);
Payless Wholesale Distributors, Inc. v. Alberto Culver (P.R.) Inc., 989 F.2d 570,
572 (1st Cir.), cert. denied, 510 U.S. 931, 114 S.Ct. 344, 126 L.Ed.2d 309(1993)
(debtor who obtained relief on the representation that no claims existed cannot
resurrect such claims and obtain relief); Oneida Motor Freights Inc. v. United
Jersey Bank, 848p F.2d 414, 419 (3rd Cir.), cert. denied, 488 U.S. 967, 109 S.Ct.
495, 102 L.Ed.2d 532 (1988) (debtor’s failure to list potential claims against a
creditor “worked in opposition to preservation of the integrity of the system which
the doctrine of judicial estoppel seeks to protect,” and debtor is estopped by reason
of such failure to disclose).” Hamilton v. State Farm Fire & Casualty Company
270 F.3d at 782

The doctrine of equitable estoppel is intended to protect the integrity of the judicial
process. (Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir.1990), cert denied, 501 U.S. 1260, 111
S.Ct. 2915, 115 L.Ed.2d 1078 (1991).

In the instant case, the Court is requested to bar all of Plaintiffs allegations and claims on
the grounds of judicial estoppel at least for all facts, conduct or inaction pleaded through October,
2018. This would only leave out the event of the auction foreclosure sale and the recording of the
TDUS in November, 2018.

///
///
//1

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -1ll- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 22 of 35

VI.

THE UD JUDGMENT IS COLLATERAL ESTOPPEL OR RES JUDICATA
BARRING CLAIMS ARISING FROM THE FORECLOSURE AND THE
VALIDITY OF TITLE BEING GRANTED TO TRINITY.

The issues in the Complaint comprising the claims of quiet title, cancellation of

instruments, wrongful foreclosure, replevin, and defamation were resolved against Plaintiff by the

UD Judgment (RJN, Ex. 28) either by res judicata or collateral estoppel. The elements of res

judicata are above. See, Section V.

“Issue preclusion [collateral estoppel] bars relitigation of issues adjudicated in an
earlier proceeding if three requirements are met: (1) the issue necessarily decided
at the previous proceeding is identical to the one which is sought to be relitigated;
(2) the first proceeding ended with a final judgment on the merits; and (3) the party
against whom collateral estoppel is asserted was a party or in privity with a party
at the first proceeding...” Kramer v. Federal Home Mortgage Loan Corporation,
2012 WL 13015002 *3 (C.D. Cal. 2012)

In regard to application of the UD Judgment as a collateral estoppel bar or res judicata bar,

the District Court in Dancy v. Aurora Loan Services, LLC, 2011 WL 835787 *5,6 (N.D. Cal)

stated:

“The California Court of Appeal's recent decision in Malkoskie v. Option One
Mortg. Corp., 188 Cal.App.4th 968, 115 Cal.Rptr.3d 821 (2010)—...is particularly
instructive. In Malkoskie, plaintiffs defaulted on their mortgage, which resulted in
the commencement of foreclosure proceedings by Alliance Title Company
(“Alliance’’), as trustee for Option One, the beneficiary named in the deed of
trust... Wells Fargo Bank (“Wells Fargo”) acquired the property at the trustee's
sales, and filed an unlawful detainer action against plaintiffs under § 1161 a. Id. In
response, plaintiffs argued that the foreclosure sale was invalid due to improper
notice and because there were “irregularities in the sale.” Id. at 972... At the time
of trial, however, plaintiffs and Wells Fargo agreed to the entry of a stipulated
judgment.... Id. Plaintiffs later filed a civil lawsuit against Option One and Wells
Fargo, among others, alleging causes of action for declaratory relief, quiet title,
cancellation of trustee’s deed, willful wrongful foreclosure, negligent wrongful
foreclosure, wrongful eviction and negligence. The trial court sustained the
defendants’ demurrer without leave to amend.

The Court of Appeal affirmed and held that “the stipulated judgment in the related
unlawful detainer action brought by Wells Fargo against plaintiffs was res judicata
as to plaintiffs’ claims in this action which all arise from the alleged invalidity of
the foreclosure sale.” Id. at 973... In reaching its decision, the Court of Appeal
rejected the plaintiffs’ contention that the issue of whether the trustee had the legal
authority to proceed with the foreclosure was not embraced or resolved by the
unlawful detainer action. Id. The court explained that by predicating its unlawful
detainer complaint on § 1161 a, “the validity of Wells Fargo's title had to be
resolved in the unlawful detainer action.” Id. “By stipulating to judgment against
them, plaintiffs conceded the validity of Wells Fargo’s allegations that the sale had
been duly conducted and operated to transfer ‘duly perfected’ legal title to the
property.” Id. Asa result, the court found that the plaintiffs’ claim “that no valid
legal title passed to Wells Fargo in the sale ... [was] foreclosed by their voluntary

NOTICE OF MOTION AND MOTION TO DISMISS

IRV #4825-8786-7804 v1 -12- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,

INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
SORENSEN, LLP

ATTORNEYS AT LAW
SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 23 of 35

stipulation to a judgment that necessarily decided valid title passed to Wells Fargo
entitling the bank to possess the property.” Id.

In the instant case, all of Plaintiff's claims are based on the same primary right at
issue in the unlawful detainer proceeding; namely, the alleged invalidity of the
foreclosure sale. The FAC alleges that after the loan was originated, the lender
sold the Note to a third party; and that “[w]hen the Note was conveyed to the third
party, whatever authority MERS had relating to the Deed of Trust, if any, was
extinguished.” FAC 4 10. He asserts that since MERS allegedly no longer had
any rights under the Deed of Trust, it correspondingly had no power to appoint
Quality to act as substitute trustee and proceed with the foreclosure. Id. J 13, 115
Cal.Rptr.3d 821. However, as in Malkoskie, Plaintiffs challenges to the
foreclosure and Aurora’s acquisition of the Property necessarily were
encompassed by Aurora’s unlawful detainer action. As a result, the judgment
rendered in that action, which was affirmed on appeal, bars all claims by Plaintiff
which challenge Defendants’ right to proceed with the foreclosure and trustee’s
sale. Malkoskie, 188 Cal.App.4th at 975-76.”

In the instant action, the UD Judgment bars the claims and issues arising from Trinity’s
right to have performed the foreclosure and trustee's sale. Those claims include quiet title,
cancellation of instruments, wrongful foreclosure, replevin, and defamation. SDS has privity. In
the instant case, SDS acted as agent of the beneficiary of the deed of trust in performing the
foreclosure.

VII. SDS’ CONDUCT WAS PRIVILEGED

Non-judicial foreclosure sales are governed by a comprehensive statutory scheme which
evidences a legislative intent that a sale which is properly conducted constitutes a final
adjudication of the rights of the borrower and lender. Banc of America Leasing & Capital, LLC
yv. Three Arch Trustee Services, Inc., 180 Cal.App.4th 1090 (2009). Civil Code § 2924(d), which
is at the beginning of the statutes governing foreclosures, specifically provides that the mailing,
publication, and delivery of notices as required herein, and the performance of the procedures set
forth in the Article,° shall constitute privileged communications within Section 47. This refers to
Civil Code § 47. This essentially encompasses the entire foreclosure process, including the sale

and the distribution of proceeds from the sale.

“Our Legislature’s purpose in declaring these procedures privileged was “to give
trustees some measure of protection from tort liability arising out of the
performance of their statutory duties.”...That purpose is fulfilled only if a// of the
procedural steps attendant to a nonjudicial foreclosure are privileged, from the
recording of the notice of default and notice of sale through the recording of the

 

° The “Article” encompasses the sale. It covers Sections 2920 through 2944.5.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -13- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC, FOR FAILURE TO STATE A CLAIM

 
 

ao SN BN CA

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 24 of 35

trustee’s deed upon sale following the foreclosure sale.” Schep v. Capital One,
N.A., 12 Cal.App.5th 1331, 1336 (2017)

A number of Courts have held that the litigation privilege to be applied to foreclosure
trustees is the absolute standard. See, Garretson v. Post, 156 Cal.App.4th 1508, 1517 (2007);
Cisneros v. Instant Capital Funding Group, 263 F.R.D. 595 (E.D. Cal. 2009); Jacobson v. Balboa
Arms Drive Trust #5402, 2011 WL 2784126 at *9 (S.D. Cal.); Rodriguez v. JP Morgan Chase &

 

Co., 809 F.Supp.2d 1291, 1299 (S.D. Cal. 2011). However, other courts have held that trustee’s
actions are considered to be privileged communications under the less protective standard of a
qualified common interest privilege. Kachlon v. Markowitz, 168 Cal.App.4th 316, 333 (2008).
This standard still requires that Plaintiff show factually that the trustee acted with malice in
order to overcome the immunity protections of Civil Code $ 2924(d) and Civil Code § 47. Id.
Plaintiff has failed factually to state any tort or damages claim against SDS because malice is not
factually pleaded. This would include the claims of quiet title, wrongful foreclosure, cancellation
of instruments replevin, and defamation and corresponding damages’ claims.

SDS had no duties under the non-judicial foreclosure scheme with respect to loan
origination, loan assigning, any loan modifying, and/or any loan servicing. As already argued,
there are no plausible, specific facts (showing malice) pleaded to show that SDS participated in
or had notice of the specifics of any of the foregoing acts. It sole duties, which it carried out, was
to adhere to the statutory scheme for conducting a non-judicial foreclosure. Plaintiffs
conclusions that SDS did not carry out its statutory duties fall short of Plaintiffs obligation to
plead facts constituting malice by SDS to support the conclusions. Consequently, SDS is entitled

to the privilege barring tort claims and all damages’ claims.

VIII. SDS OWES NO DUTIES TO PLAINTIFF OTHER THAN THOSE STATED IN
THE SECOND DOT OR BY STATUTE
A trustee performs only ministerial acts that result in the transfer of title. Pro Value
Properties, Inc. v. Quality Loan Service Corp., (2009) 170 Cal.App.4th 579, 583. Common law
does not impose any additional obligations on the foreclosure trustee other those specifically

stated in the deed of trust or the governing statutes. Diediker v. Peelle Financial Corp. 60

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 vi -14- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

ao NY WO WN Ff

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 25 of 35

Cal.App.4th 288, 295 (1997). Thus, the scope and nature of the trustee’s duties are exclusively
defined by the deed of trust and the governing statutes. No other common law duties exist. Pro
Value Properties, Inc. v. Quality Loan Service Corp., 170 Cal.App.4th at 583.

A trustee under a deed of trust does not have a true trustee’s interest in, and control over,
the trust property. Nor it is bound by the fiduciary duties that characterize a true trustee.
Monterey $.P. Partnership v. W.L. Bangham, Inc. (1989) 49 Cal.3d 454, 462-463.

SDS merely acts as a common agent for the trustor and beneficiary of the deed of trust.
Pro Value Properties, Inc. v. Quality Loan Service Corp., 170 Cal.App.4th at 583. As such, the
only duties of a trustee under a deed of trust are: (1) upon default, to undertake the steps
necessary to foreclose the deed of trust; or (2) upon satisfaction of the secured debt, to reconvey
the deed of trust. Heritage Oaks Partners v. First American Title Ins. Co., (2007) 155
Cal.App.4th 339, 345. The reason for the great deal of protection afforded to trustees is that there

are:

“persuasive policy reasons which militate against a judicial expansion (of the
trustee’s duties as specified in the deed and the statutes). The non-judicial
foreclosure statutes...reflect a carefully crafted balancing of the interests of the
beneficiaries, trustors, and trustees... Trustees, the middlemen, need to have clearly
defined responsibilities to enable them to discharge their duties effectively and to
avoid embroiling the parties in a time-consuming and costly litigation.” Id., 345-
346.

In Heritage Oaks Partners v. First American Title Ins. Co., 155 Cal.App.4th at 341,342,
the Court of Appeal rejected the argument that before conducting foreclosure, the trustee had to
verify it was the trustee of record (that was due to a mistake by the trust deed beneficiary). See
also, Fleisher v. Continental Auxiliary Co., 215 Cal.App.2d 136-140 (1963) [The court of appeal
rejected the argument, finding the trustee had a duty to investigate the status of the underlying
debt.”]. See also, Citrus El Dorado, LLC v. Chicago Title Co., 32 Cal.App.5™ 943, 951 (2019)
[conclusory assertions of pleading no notice of postponement of the sale date, no auction sale
taking place, and fraudulent or improper credit bid are inadequate to survive demurrer.] In Citrus
El Dorado, LLC v. Chicago Title Co., 32 Cal.App.5" at 948, 949, the Court of Appeal further
found the trustee had no duty to verify that the beneficiary received a valid loan assignment or to
verify the authority of the person who signed the substitution of trustee.

NOTICE OF MOTION AND MOTION TO DISMISS

IRV #4825-8786-7804 v1 -15- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

Oo CO ST DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 26 of 35

SDS only had duties of a foreclosure trustee and there are no facts pleaded specifically
and factually to the contrary. \n the instant case, no facts are pleaded specifically to show SDS
has any liability for loan origination, loan servicing, loan modifying (including under the
Homeowner’s Bill of Rights), loan assignments, or SDS’ appointment as trustee. As for its duties
as a foreclosure trustee, Plaintiff's pleading of conclusions without facts to back up the
conclusions is inadequate to show any breach of duty. Accordingly, no state law claims

especially claims or pleas for damages can be maintained against SDS.

IX. THE PRESUMPTION IS THE SALE WAS CONDUCTED REGULARLY AND
FAIRLY

In the instant case, there is a common law rebuttable presumption that the subject
foreclosure sale by SDS was conducted regularly and fairly. See, Brown v. Busch, 152
Cal.App.2d 200, 204 (1957). The TDUS states, “All requirements of law and of said Deed of
Trust relating to this sale and to notice thereof having been complied with.” This is prima facie
evidence that Defendants complied with the notice requirements and conducted a regular and
proper foreclosure. See, Civil Code section 2924(c). Under Civil Code section 2924(c), the
above statement found in the TDUS, “shall constitute prima facie evidence of compliance with
these requirements [Civil Code section 2924]...”” (Emphasis added); see also, Biancalana v. T.D.
Service Company, 56 Cal.4" 807, 814 (2013) [“If the trustee’s deed recites that all statutory
notice requirements and procedures required by law for the conduct of the foreclosure have been
satisfied, a rebuttable presumption arises that the sale has been conducted regularly and
properly.”]. Thus, from start to finish of the subject non-judicial foreclosure, all recitals in the
TDUS are prima facie evidence of compliance with the requirements of the statutory scheme and
the DOT. In response to this rebuttable presumption, Plaintiff has pleaded contradictory
statements to the admissions made in the Bankruptcy Court and in the Complaint itself. Further,
Plaintiff pleads conclusions about SDS’ conduct of the foreclosure process unsupported by
underlying facts to overcome the presumption. See, Citrus El Dorado, LLC v. Chicago Title Co.,
32 Cal. App.5" at p. 951 [“...conclusory assertions ... are inadequate to survive demurrer].

///

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -16- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 27 of 35

But, even if Plaintiff did plead factually some “technical violation” of the foreclosure
process by SDS, technical violations do not give rise in this instance to a tort claim against SDS.
See, Miles v. Deutsche Bank National Trust Co., 236 Cal.App.4th 394, 408-409 (2015). Further
with insufficient and contradictory facts pleaded to support Plaintiff's charges and conclusions
and her admissions made in the 2017 and 2018 Bankruptcy Cases, Plaintiff could never establish
any “violation” of the foreclosure process caused prejudiced to her. She obviously had notice of

the sale dates. See, footnotes 1 and 3.

“Courts have ‘rejected claims of deficient notice where no prejudice was suffered
as a result of a procedural irregularity.’ Pantoja v. Countrywide Home Loans Inc.,
(N.D.Cal. 2009) 640 F.Supp.2d 1177; (rejecting claim that notice of default failed
to name beneficiary); see also, Lehner v. United States, 685 F. 2d 1187,1190-91
(9" Cir. 1982) (rejecting due process claim based on failure to provide written
notice of foreclosure sale where plaintiff had actual notice); and Knapp v. Doherty,
123 Cal. App.4th 76, 93-94, 20 Cal.Rptr.3d 1 (Ct.App.2004) (rejecting claim
based on deviation from foreclosure notice requirement where ‘[t]here was no
prejudicial procedural irregularity”).” Reynoso v. Paul Financial, LLC, 2009 WL
3833298 at *4 (N.D.Cal.).

X. PLAINTIFF HAS FAILED TO MAKE A VALID AND STRAIGHTFORWARD
OFFER OFTENDER NEGATING THE ABILITY TO CHALLENGE THE SALE

As Plaintiff has not made a valid offer of tender, she is precluded from challenging the
foreclosure sale.

“California district courts apply the tender rule in examining wrongful foreclosure
claims. Anaya v. Advisors Lending Group, 2009 WL 2424037 at 10 (E.D .Cal.
Aug. 3, 2009) (“Plaintiff offers nothing to indicate that she is able to tender her
debt to warrant disruption of non-judicial foreclosure”); Alicea v. GE Money
Bank, 2009 WL 213696, at 3 (N.D. Cal. July 16, 2009) (“When a debtor is in
default of a home mortgage loan, and a foreclosure is either pending or has taken
place, the debtor must allege a credible tender of the amount of the secured debt to
maintain any cause of action for foreclosure.”); Montoya v. Countrywide Home
Loans, 2009 WL 1813973 at *11-12 (N.D. Cal. June 25, 2009) (“Under California
law, the ‘tender rule’ requires that as a precondition to challenging a foreclosure
sale, or any cause of action implicitly integrated to the sale, the borrower must
make a valid and viable tender of payment of the debt”). The application of the
“tender rule” prevents “a court from uselessly setting aside a foreclosure sale on a
technical ground when the party making the challenge has not established his
ability to purchase the property.” Williams v. Countywide Home Loans, 1999 WL
740375 at *2 (N.D. Cal. Sept. 15, 1999)...” Ngoc Nguyen v. Wells Fargo Bank
N.A., 749 F.Supp.2d 1022, 1034 (N.D. Cal. 2010).

The Second DOT reflects a default on the attendant note since 2008. Plaintiff has not

pleaded factually and specifically she had the resources to tender or even to reinstate. She has not

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -17- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

a

“a DH WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 28 of 35

pleaded factually and specifically she was prevented from tendering or reinstating the funds owed
assuming she had the funds. She obviously had notice of the sale dates found in NOS1 and
NOS2.

Plaintiff was also not entitled to a loan modification including under the California
Homeowner’s Bill of Rights ““HOBOR”). In this regards, Cal. Civ. Code § 2020.5 states in

relevant part:

“For purposes of this article, the following definitions apply:

... (b) “Foreclosure prevention alternative” means a first lien loan modification or
another available loss mitigation option.

(c)(1) Unless otherwise provided and for purposes of Sections 2923.4, 2923.5,
2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, 2924.18, and 2924.19,
“borrower” means any natural person who is a mortgagor or trustor and who is
potentially eligible for any federal, state, or proprietary foreclosure prevention
alternative program offered by, or through, his or her mortgage servicer...

(d) “First lien” means the most senior mortgage or deed of trust on the property
that is the subject of the notice of default or notice of sale.”

The Second DOT and its attendant note is not a First Lien as already discussed. Therefore,

Plaintiff was not entitled to the protections offered by HOBOR.

XI. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR QUIET TITLE AGAINST
SDS .

SDS incorporates herein the arguments to this first claim found in Trinity’s Motion. See,
p. 17, Ins. 13-24.

A quiet title action has an effect only against one who claims an interest in the Property.
See, Code of Civil Procedure § 764.030. Trustee Corps acted merely as the foreclosure trustee,
and has never made any claim of interest in the subject property. See, Wood v. Aegis Wholesale
Corp., 2009 WL 1948844 at *5 (E.D. Cal.) [“MTC correctly notes that it is not subject to a quiet
title claim because as the trustee it claims neither a legal nor equitable interest in the property, and
its relationship to the property is limited to California non-judicial foreclosure statutes.”]; see
also, Razawi v. F.D.LC., 2009 WL 2914120 at *7 (E.D. Cal.); Duenas v. Ocwen Loan Servicing
Corp, 2014 WL 4627203 *15 (E.D. Cal.). These cases involved the granting of motions to
dismiss on quiet title with prejudice.

NOTICE OF MOTION AND MOTION TO DISMISS

IRV #4825-8786-7804 v1 - 18 - COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

ye W

SID

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 29 of 35

Also, “a mortgagor cannot quiet title against the mortgagee without paying the debt
secured.” Shimpones v. Stickney, 219 Cal. 637, 649 (1934). See, the arguments in Section VI

above. Consequently, Plaintiff's first claim fails.

XIE. PLAINTIFF HAS FAILED TO STATE CLAIM FOR CANCELLATION OF
INSTRUMENTS AND WRONGFUL FORECLOSURE AGAINST SDS

Thompson v. Joane, 11 Cal.App.5th 1180, 1193, 1194 (2017) provides the elements of a

cancellation of instruments claim

“To prevail on a claim to cancel an instrument, a plaintiff must prove (1) the
instrument is void or voidable due to, for example, fraud; and (2) there is a
reasonable apprehension of serious injury including pecuniary loss or the
prejudicial alteration of one's position. [Citation.]” See, also, Cal. Civ. Code
§ 3412

In Andrade v. Wachovia Mortg., FSB, 2009 WL 1111182 *4 (S.D. Cal.), the U.S. District
Court recognized no basis to cancel an instrument without pleading properly tender (similar to the

instant case— the where cancellation of the loan documents is pleaded):

“... in an action for rescission or cancellation of instruments, a complainant is
required to do equity “by restoring to the defendant any value the plaintiff received
from the transaction... As Plaintiff has not alleged she is prepared to return the
loan proceeds..., she fails to state a claim for cancellation of the loan documents.”

The elements of the tort of wrongful foreclosure are:

“ “<(1) the trustee or mortgagee caused an illegal, fraudulent, or willfully
oppressive sale of real property pursuant to a power of sale in a mortgage or deed
of trust; (2) the party attacking the sale (usually but not always the trustor or
mortgagor) was prejudiced or harmed; and (3) in cases where the trustor or
mortgagor challenges the sale, the trustor or mortgagor tendered the amount of the
secured indebtedness or was excused from tendering’ ”; and (4) “ ‘no breach of
condition or failure of performance existed on the mortgagor's or trustor’s part
which would have authorized the foreclosure or exercise of the power of sale.”
Majd v. Bank of Am., N.A. 243 Cal.App.4th 1293, 1306-07 (2016).

 

SDS incorporates herein the arguments to the third and fourth claims found in Trinity’s
Motion. See, p. 11, Ins. 7 -28, p. 12 Ins. 1-28, p. 13, Ins. 1-28, and p. 14, Ins. 1-28, p. 15, Ins. 1-
28, p. 16, Ins. 1-28, p. 17, Ins. 1-28, p. 19, Ins. 1-9.

Plaintiffs admissions in the 2017 and 2018 Bankruptcies admit the validity of the Second
DOT and attendant note, and that she had no claims against Trustee Corps as of October, 2018.

As also discussed above, Plaintiff has not pleaded facts to implicate SDS within the narrow scope

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 vl -19- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 30 of 35

of SDS’ duties as a foreclosure trustee, to overcome the privilege afforded SDS, to overcome the
presumption the sale was conducted regularly and fairly, to overcome the recitals in in the TDUS
constituting prima facie evidence of compliance with the requirements under Cal. Civ. Code

§ 2924, to meet the pleading requirements under FRCP, Rules 8 and 9(b), to demonstrate
prejudice, and to demonstrate tender or ability to tender. Also, SDS incorporates herein its
arguments in Sections III(B) IV, V, VI, and VII above. Consequently, Plaintiff has pleaded no

claim for wrongful foreclosure for cancellation of instruments.

XII. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR REPLEVIN AGAINST SDS
“In a replevin action the owner may recover the value of the use of his property
where the amount thereof exceeds the interest on such value, inasmuch as the latter
measure does not furnish adequate compensation for the wrongful detention...
However, in computing such damages it is only the ‘net usable value less the

expense of keeping up the property’ which can be recovered by the aggrieved
party...” Guerin v. Kirst, 33 Cal.2d. 402, 414 (1949).

Plaintiff contends some unspecified Defendant has the note to the First DOT and the
Second DOT. She claims the notes are her personal property; they are void or voidable,
incomplete, but satisfied.’ The allegations consisting of contradictions are confusing. She claims
damages as a result of their not being retuned.

SDS incorporates herein the arguments to the fifth claim found in Trinity’s Motion. See,
p. 19, Ins. 22 -28, p. 20 Ins. 1-10. Additionally, Plaintiff's admissions in the 2017 and 2018
Bankruptcies concede the validity of the Second and First DOTs and attendant notes, and that she

had no claims against Trustee Corps as of October, 2018. As also discussed above, Plaintiff has

 

not pleaded facts to implicate SDS within the narrow scope of SDS’ duties as a foreclosure
trustee,® to overcome the privilege afforded SDS,° to overcome the presumption the sale was

conducted regularly and fairly, to overcome the recitals in in the TDUS constituting prima facie

 

’ Plaintiff also mentions elsewhere in her complaint that she was entitled to have her submitted
loan modification application reviewed for a foreclosure prevention alternative.

* Plaintiff does not plead specific facts to show SDS has the notes or had a statutory duty or a
duty under the either of the DOTs to return the respective loan notes to Plaintiff.

° Plaintiff does not plead facts to show SDS’ actions or inactions were intentional or deliberate
assuming arguendo that SDS’ actions or inactions were unlawful.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 vl - 20 - COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 31 of 35

evidence of compliance with the requirements under Cal. Civ. Code § 2924, to meet the pleading
requirements under FRCP, Rules 8 and 9(b) [in particular, not lumping defendants], to
demonstrate prejudice, and to demonstrate tender for the return of of the notes. Also, SDS
incorporates herein its arguments in Sections IJI(B) IV, V, VI, and VII above. Consequently,
Plaintiff has pleaded no claim for replevin.

XIV. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR DEFAMATION AGAINST
SDS
“The tort of defamation involves the intentional publication of a statement of fact
that is false, unprivileged, and has a natural tendency to injure or which causes
special damage...Publication means communication to some third person who
understands the defamatory meaning of the statement and its application to the

person to whom reference is made...” Fortaleza v. PNC Financial Services Group,
Inc., 642 F. Supp.2d 1012, 1026 (N.D. Cal. 2009)

Plaintiff contends an unspecified Defendant submitted false and misleading information to
credit bureaus related to Plaintiff allegedly falsely being in default causing damages to her.

SDS incorporates herein the arguments to the sixth claim found in Trinity’s Motion. See,
p. 20, Ins. 11 -28, p. 21 Ins. 1-11. Additionally, Plaintiff’s admissions in the 2017 and 2018
Bankruptcies go to the truth of validity of the Second and First DOTs and attendant notes, and
that she had no claims against Trustee Corps as of October, 2018. As also discussed above,
Plaintiff has not pleaded facts to implicate SDS within the narrow scope of SDS’ duties as a
foreclosure trustee,'° to overcome the privilege afforded SDS,"! to overcome the presumption the
sale was conducted regularly and fairly, to overcome the recitals in in the TDUS constituting
prima facie evidence of compliance with the requirements under Cal. Civ. Code § 2924, to meet
the pleading requirements under FRCP, Rules 8 and 9(b),”” Also, SDS incorporates herein its

///

 

'© Plaintiff does not plead specific facts to show SDS breached its duties under the second DOT
and the statutory non-judicial foreclosure scheme by purportedly submitting false facts to credit
bureaus or that it acted outside its duties in doing same.

'! Plaintiff does not plead specific facts to show SDS’ actions or inactions were marked by
intentionally false or recklessly false statements to overcome privilege or show malice.

2 Plaintiff merely pleads conclusions that documents recorded by SDS were false, but without
the underlying facts to show they were false.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -21- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 32 of 35

arguments in Sections III(B) IV, V, VI, and VII above. Consequently, Plaintiff has pleaded no
claim for defamation against SDS.

XV. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR VIOLATION OF THE
FDCPA AGAINST SDS

SDS incorporates herein the arguments to the second claim found in Trinity’s Motion.
See, p. 18, Ins. 11 -28, p. 19 Ins. 1-21.

Plaintiff asserts that “Defendants,” without any distinction and impermissibly lumping the
defendants together, are debt collectors engaged in debt collection in violation of the Fair Debt
Collection Practices Act, 15 USC 1692 et seg. (“FDCPA”). This statute prohibits debt collectors
from, among other things, using false and misleading representations or unfair and
unconscionable means to collect debts. 15 USC §§ 1692e, 1692f.

To prevail on a FDCPA claim, Plaintiff must allege the following: “(1) the plaintiff is a
‘consumer’ under 15 U.S.C. § 1692a(3); (2) the debt arises out of a transaction entered into for
personal purposes; (3) the defendant is a ‘debt collector’ under 15 U.S.C. § 1692a(6); and (4) the
defendant violated one of the provisions contained in 15 U.S.C. §§ 1692a-16920.” Wheeler v.
Premiere Credit of N. Am., LLC, 80 F. Supp. 3d 1108, 1112 (S.D. Cal. 2015) (citing Turner v.
Cook, 362 F.3d 1219, 1226-27 (9th Cir. 2004)). “The FDCPA imposes liability only when an
entity is attempting to collect debt.” Ho v. ReconTrust Co., NA, 858 F.3d 568, 571 (9th Cir.
2016) (citing 15 U.S.C. § 1692(e)).

A “debt collector” includes any person: (1) “who uses any instrumentality of interstate
commerce or the mails in any business the principal purpose of which is the collection of any
debts,” or (2) “who regularly collects or attempts to collect, directly or indirectly, debts
owed or due or asserted to be owed or due to another.” 15 U.S.C. § 1692a(6). The claim fails as

to SDS because foreclosure trustees are not debt collectors within the meaning of the FDCPA.”

 

'3 Plaintiff must plead “factual content that allows the court to draw the reasonable inference”
that SDS is a debt collector. Schlegel v. Wells Fargo Bank, NA, 720 F.3d 1204, 1208 co" Cir.
2013). There are no fact allegations showing SDS regularly collects debts or its principal purpose
is to collect debts. Indeed, the contrary is the case as SDS is without any dispute a foreclosure
trustee, and the principal or regular practice of a foreclosure trustee is to conduct non-judicial
foreclosures.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 - 22 - COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAJLURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
e SORENSEN, LLP

ATTORNEYS AT Law
SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 33 of 35

The Ninth Circuit has explicitly held that “‘actions taken to facilitate a non-judicial
foreclosure, such as sending the notice of default and notice of sale, are not attempts to collect
‘debt’ as that term is defined by the FDCPA.” Ho, 858 F.3d at 572. “Because the money
collected from a trustee’s sale is not money owed by a consumer, it isn’t ‘debt’ as defined by the
FDCPA.” Id. at 572. “Foreclosing on a trust deed is an entirely different path than collecting
funds from a debtor.” Id. (quoting Hulse v. Ocwen Fed. Bank, 195 F. Supp. 2d 1188, 1204 (D.
Or. 2002)).

A foreclosing entity must send a notice of default in order to conduct a trustee’s sale. Ho,
858 F.3d at 573; see Moeller v. Lien, 25 Cal. App. 4th 822, 830 (1994) (“The foreclosure process
is commenced by the recording of a Notice of Default and Election to Sell by the trustee.”). “If [a
trustee] can administer a trustee’s sale without collecting a debt, it must be able to maintain that
status when it takes the statutorily required steps to conduct the trustee’s sale.” Ho, 858 F.3d at
573. As such, “[t]he right to ‘enforce’ the security interest necessarily implies the right to send
the required notices; to hold otherwise would divorce the notices from their context.” Jd

Except for a very limited exception, the United States Supreme Court has found the
conduct of foreclosure trustees outside the scope of the FDCPA. “... [B]ut for § 1692f(6), those
who engage in only nonjudicial foreclosure proceedings are not debt collectors within the
meaning of the Act.” Obduskey v. McCarthy & Holthus LLP, 139 S.Ct. 1029, 1038 (2019); See
also, Bushlow v. MTC Financial, Inc.,---Fed.Appx.---, 2019 WL2295681 *1 (9" Cir.) [The
district court property dismissed Bushlow’s remaining FDCPA clams because defendant is not a

debt collector. ]

As to the exception mentioned by the Supreme Court, 15 U.S.C. § 1692f(6) states :

“A debt collector may not use unfair or unconscionable means to collect or attempt
to collect any debt. Without limiting the general application of the foregoing, the
following conduct is a violation of this section:... (6) Taking or threatening to take
any nonjudicial action to effect dispossession or disablement of property if--

(A) there is no present right to possession of the property claimed as collateral
through an enforceable security interest;

(B) there is no present intention to take possession of the property; or

(C) the property is exempt by law from such dispossession or disablement.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -23 - COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

 

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 34 of 35

As already discussed Plaintiff admitted to the validity of the First and Second DOTs and
attendant loan and that she had no claims against SDS at through October, 2018. Judicial
estoppel, res judicata, and collateral estoppel bar claims as to Trinity’s title and of any
irregularities in the foreclosure process. Finally, without facts pleaded but only conclusions,
Plaintiff has not pleaded specifically any irregularities in the foreclosure process committed by
SDS.Therefore, the claim fails as to SDS.

XVI. CONCLUSION

For the foregoing reasons, SDS requests that the Court grant its Motion to Dismiss
Plaintiffs complaint in this matter with prejudice. In order to survive a motion to dismiss for
failure to state a claim, a complaint must set forth enough facts to state a claim for relief that is
plausible on its face. A Court need not permit an attempt to amend a complaint if, as here, it
determines that the pleading could not possibly be cured by allegations of other facts. Albrecht v.
Lund, 845 F.2d 193, 195-196 (9th Cir. 1988) (no liability as a matter of law); Allen v. City of
Beverly Hills, 911 F.2d 367, 373 (9th Cir.)

1990) (amendment futile). Accordingly, the complaint as to SDS should be dismissed without
leave to amend.

Dated: July 11, 2019 Burke, Williams & Sorensen, LLP

By: /s/ Fabio R. Cabezas
Richard J. Reynolds
Fabio R. Cabezas

Attorneys for Defendant
SPECIAL DEFAULT SERVICES, INC.

NOTICE OF MOTION AND MOTION TO DISMISS
IRV #4825-8786-7804 v1 -24- COMPLAINT AGAINST SPECIAL DEFAULT SERVICES,
INC. FOR FAILURE TO STATE A CLAIM

 
 

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03125-SVK Document 31 Filed 07/11/19 Page 35 of 35

CERTIFICATE OF SERVICE

Pursuant to Civil L.R. 5.1, I certify that Iam an employee of BURKE, WILLIAMS &
SORENSEN, LLP, and that on July 11, 2019, I caused to be served a true NOTICE OF
MOTION AND MOTION TO DISMISS COMPLAINT AGAINST SPECIAL DEFAULT
SERVICES, INC. FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF MAY
BE GRANTED; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
THEREOF addressed to all parties and counsel as identified on the Court-generated Notice of
Electronic Filing; all counsel being registered to receive CM/ECF Electronic Filing as follows:

e Bryan Lakeith Hawkins - bryan.hawkins@stoel.com, sharon.witkin@stoel.com,
docketclerk@stoel.com

e Matthew S. Henderson - matthew. henderson@piblaw.com,
julia.hernandez@piblaw.com

e Richard Joseph Reynolds - rreynolds@bwslaw.com, fcabezas@bwslaw.com,
psoeffner@bwslaw.com, rjr-nef@bwslaw.com, shagle@bwslaw.com,
tmims@bwslaw.com

e Fabio R. Cabezas - fcabezas@bwslaw.com, psoeffner@bwslaw.com, rjr-
nef@bwslaw.com, rreynolds@bwslaw.com, tmims@bwslaw.com

I further certify that some of the participants in the case are not registered CM/ECF users
and that I caused to be serviced a true copy by placing the document(s) listed above in a sealed
envelope with postage thereon fully prepaid, in the United States mail at Santa Ana, California

addressed as set forth below:

Cecilia Mangaoang
1765 Landess Avenue, PMB #232
Milpitas, CA 95035

Plaintiff In Pro Per, Cecilia Mangaoang

Pat S otha wee

Patti Soeffner

IRV #4829-7625-2571 v1
F0016-0002

CERTIFICATE OF SERVICE

 
